POWERS, J.:
Tbe appellants petition for a rebearing, and insist tliat tliis court erred in its conclusions. A defeated party usually feels tliat the decision is not good law, but that furnishes no ground for a rehearing. This case was very ably argued, and we doubt if anything new could be suggested upon a rehearing. At any rate, under the previous decisions of this court, there is nothing stated in the petition that brings it within the rules we have laid down, with reference to granting a reargument of a case.
The petition is denied.
Zane, C. J., and BOREMAN, J., concurred.